Title: From George Washington to the United States Senate, 9 February 1790
From: Washington, George
To: United States Senate

 
United States [New York] 
Gentlemen of the Senate,February 9th 1790
I nominate as Collectors, Naval Officer, and Surveyors for the Ports of the several Districts in the State of North Carolina, the persons whose names are respectively annexed to the Offices in the following list.


Districts.

Ports.

Officers.
Nominations





{
Collector
James Read


Wilmington.
{
Wilmington
Naval
John Walker



 Officer




Surveyor
Thomas Callender


Swansborough

Surveyor



Newbern

Newbern

Collector
John Daves




Beaufort

Surveyor
John Easton


Washington

Washington

Collector
Nathan Keais


Edenton.
{
Edenton

Collector
Thomas Benbury


Hartford

Surveyor
Joshua Skinner Junr





(Son of William)


Murpheysborough

Do
Hardy Murfree


Plymouth

Do
Levi Blount


Win[d]sor

Do



Skewarkey

Do
Henry Hunter


Winton

Do
William Wynne


Bennits Creek

Do
John Baker


Cambden
{
Plankbridge

Collector
Isaac Gregory


on Sawyers Creek





Nixinton

Surveyor
Hugh Knox


Indian-town

Do
Thomas Williams


Currituck Inlet

Do



Pasquotank


Edmund Sawyer


River Bridge

Do



Newbiggen Creek

Do
Elias Albertson


I likewise nominate Samuel Shaw to fill the Office of Consul of the United States of America at Canton in China.

Go: Washington

